— Pee Curiam :
The law is well settled that error does not lie to a judgment on a case stated, unless it be agreed that it shall be subject to a writ of error: Fuller v. Trevor et al., 8 S. & R., 529; Hughes Admr. v Peaslee, 14 Wright, 257. This was a case stated. The agreement sets forth the facts, and expressly declares *117that “ the following case be stated for the opinion of the Court.” It is true it adds “in the nature of a special verdict;” but that does not change the nature of the case submitted, nor the conclusive effect of the judgment. The facts are agreed upon. The agreement concludes by saying: “If the Court be of opinion that the plaintiff is entitled to recover upon the facts as above set forth, then judgment shall be entered in his favor for the sum of $51 and costs.” There is no agreement that the judgment shall be subject to a writ of error. There is no reservation of any such right. The Court, in pursuance of the case stated, entered judgment in favor of the plaintiff below for the sum specified. To that judgment, no writ of error lies, therefore
Writ of error quashed.